Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 9-20 in the reply filed on1/3/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an phone conversation with Brick Power on 3/4/2022.
The application has been amended as follows: 
Claims 1-8 are cancelled.

Allowable Subject Matter
Claims 9-20 are allowed.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable. 
Regarding independent claim 9, patentability exists, at least in part, with the claimed features of: 

a plurality of spacers positioned between each adjacent pair of test module boards of the plurality of test module boards; 
a plurality of fasteners rigidly securing the plurality of test module boards together, each fastener of the plurality of fasteners extending through a spacer of the plurality of spacers and portions of the adjacent pair of test module boards at ends of the spacer; 
an internal frame surrounding and rigidly secured in place relative to the plurality of test module boards; 
an outer support positioned adjacent to and spaced apart from opposite sides of the internal frame; and 
a plurality of isolators securing the internal frame to the outer support, each isolator of the plurality of isolators enabling the internal frame to move relative to the outer support as claimed in combination with all other limitations of claim 9.

The best prior art:
Sorensen (US 8103475) teach An apparatus for testing connections in a system has a plurality of inputs each adapted to couple to a test point in the system under test and a switching module. The switching module includes a first output selectively coupled to receive a first group of one or more of the inputs and a set of outputs corresponding in number to the plurality of inputs, each being selectively coupled to receive a corresponding one of the plurality of inputs.
Sorensen does not teach the limitations above.
Shuck et al. (US 3986106) teach A portable cable test set includes a master unit connected to one end of a cable made up of multiple wire pairs and a remote unit connected to 
Krigel (US 20070001683) teach an apparatus and method for testing a wiring harness for intermittent shorts and breaks (opens), and the ability of the wires therein to carry a desired amount of current.
Krigel does not teach the limitations above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858